Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	   DETAILED ACTION	
REASONS FOR ALLOWANCE
The rejections to Claims 1-13 for non-statutory double patenting are withdrawn in light of the Terminal Disclaimer filed and approved on 7/9/21.

The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (LUO, US Pub. No.: 2012-0154684; IMAGAWA, US Pub. No.: 2013-0093923; GUO, US Pub. No.: 2017-0264934) does not teach nor suggest in detail the limitations: 
“A method for media processing, comprising: providing at least one media asset source selected from a media asset sources library, the at least one media asset source comprising at least one source video, via a network or client device, wherein the at least one source video comprises a plurality of source video frames; receiving via the network or the client device a media recording comprising a client video recorded by a user of the client device, wherein the client video comprises a plurality of client video frames and wherein the frame rate and bit rate of the at least one source video is different from the frame rate and bit rate of the client video; 
 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  

LUO only teaches a method for media processing by providing a media asset source comprising at least one source video, via a network or client device, wherein the at least one source video comprises a plurality of source video frames.  The prior art also discloses receiving via the network or the client device a media recording comprising a client video recorded by a user of the client device, parsing the client video and the source video, respectively, to the plurality of client video frames and the plurality of source video frames, and identifying at least one face image in at least one frame of the plurality of source video frames and at least other face image in at least one frame 
Whereas, as stated above, Applicant’s claimed invention claims a method for media processing comprising providing at least one media asset source selected from a media asset sources library, and client video comprising a plurality of client video frames whereby the frame rate and bit rate of the at least one source video is different from the frame rate and bit rate of the client video.  The invention claims processing client video frames and source video frames using an editing module and an analyzer module to fit the size or shape of elements in said client video frames to the size or 
 So as indicated by the above statements, Applicant’s presented claims have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-13 are allowed.  

		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481